Citation Nr: 1220184	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 30 percent for asthma.  

3.  Entitlement to an initial disability rating in excess of 30 percent for migraines.  

4.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis, cervical spine.  

5.  Entitlment to an initial disability rating in excess of 10 percent for lumbar strain.  

6.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  

7.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophogeal reflux disease (GERD).  

8.  Entitlement to an initial compensable disability rating for sleep apnea.  

9.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.  

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected asthma and, if so, whether service connection is warranted.  

11.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a seizure disorder to include as secondary to service-connected disabilities.  

12.  Entitlement to service connection for tinnitus.  

13.  Entitlement to service connection for left shoulder strain.  

14.  Entitlement to service connection for vertigo.  

15.  Entitlement to service connection for skew foot.  

16.  Entitlement to service connection for sinusitis to include allergic rhinitis.  

17.  Entitlement to service connection for hearing loss.  

18.  Entitlement to a total disability rating due to individual employability (TDIU).  

19.  Entitlement to service connection for a chest disability.  


REPRESENTATION

Appellant represented by:	M. Rita Metts, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training for June 1997 to August 1997.  The Veteran served on active duty from October 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held on January 23, 2012, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on March 3, 2009.  A transcript of the hearing is associated with the claims file.  

The Board notes that the hearing before the DRO on March 3, 2009 did not discuss the issues of entitlement to a TDIU, service connection for a bilateral hip disorder, and service connection for a seizure disorder.  This is so because the appeal with respect to entitlement to a TDIU, service connection for a bilateral hip disorder, and service connection for a seizure disorder was not perfected until the October 2010 VA Form 9 (after the DRO hearing).  The Veteran appeared to request a hearing before a DRO with respect to these issues.  However, in July 2011, the Veteran requested an informal conference in lieu of a formal hearing which was held on July 12, 2011.  Therefore, the Board finds that there are no pending hearing requests.   

In reviewing the procedural history of this case, the Board notes that the issues of entitlement to service connection for sleep apnea and service connection for a left knee disorder were denied by the March 2007 rating decision.  The Veteran submitted a notice of disagreement, and the RO continued the denial in the September 2008 statement of the case (SOC).  The Veteran timely appealed via an October 2008 VA Form 9.  Subsequently, the September 2010 rating decision granted service connection for sleep apnea, assigning an initial noncompensable disability rating and granted service connection for left knee patellofemoral syndrome, assigning an initial noncompensable disability rating.  The Veteran did not appear to submit a notice of disagreement with respect to the assigned effective date or disability rating.  However, the supplemental statement of the case dated in September 2011 listed the issues as if they were on appeal and the issues were discussed during the January 2012 video conference hearing.  Due to the complicated procedural history and separate rating decisions on appeal, the Board will treat the issues as if they were timely appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (stating that an untimely Substantive Appeal is not a jurisdictional bar to consideration of a Veteran's claim and that the RO and the Board may accept a substantive appeal even if it is not timely, and holding that because issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance, any issue concerning timely filing of the substantive appeal was waived by VA).  

The record shows that the Veteran only claimed entitlement to service connection for sinusitis.  However, the Veteran has also generally complained of sinus symptoms and allergies and has been diagnosed with allergic rhinitis.  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for a sinusitis, to include allergic rhinitis, on the title page.  

The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disorder, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right arm neuropathy, whether new and material evidence to reopen a claim of entitlement to service connection for left arm neuropathy, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sciatica, right lower extremity, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sciatica, left lower extremity, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, entitlement to an initial disability rating in excess of 30 percent for asthma, entitlement to an initial disability rating in excess of 30 percent for migraines, entitlement to an initial disability rating in excess of 10 percent for GERD, entitlement to service connection for a seizure disorder to include as secondary to service-connected disabilities, entitlement to service connection for vertigo, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Traumatic arthritis of the cervical spine manifests in flexion of 15 degrees or less, but the preponderance of the evidence of record does not show that the neck is ankylosed or that the disability has required physician prescribed bed rest.  

2.  The Veteran has forward flexion of the thoracolumbar spine to less than 60 degrees but not to 30 degrees or less; no ankylosis of the thoracolumbar spine; or, incapacitating episodes requiring physician prescribed bed rest.  
3.  The Veteran's hypertension is not productive of diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.

4.  The Veteran's sleep apnea requires the use of a CPAP machine, but does not manifest in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.

5.  The Veteran's left knee patellofemoral syndrome manifests in normal flexion of the left knee with no x-ray evidence of arthritis.  

6.  Since an August 2008 rating decision denying service connection for a bilateral hip disorder, some of the evidence received, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hip disorder.   

7.  The evidence of record is approximate balance as to whether a bilateral hip disorder, diagnosed as avascular necrosis of the hips, is proximately caused by the Veteran's service-connected asthma.

8.  Since the August 2008 rating decision denying service connection for a seizure disorder, some of the evidence received, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder.

9.  The Veteran does not have a diagnosed left shoulder disability.

10.  The Veteran's tinnitus is not causally or etiologically related to active military service. 

11.  The Veteran's skew foot is a congenital defect and no additional disability has resulted from a superimposed injury or disease, if any, in service.

12.  The Veteran is not currently diagnosed with sinusitis.  

13.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's allergic rhinitis existed prior to active service.   

14.  The evidence is at least in relative equipoise regarding whether the Veteran's allergic rhinitis had its onset in active service.  

15.  The Veteran does not have a bilateral hearing loss disability in accordance with VA regulations. 

16.  The Veteran does not have a diagnosed chest disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for traumatic arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5003, 5242 (2011).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for the service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

4.  The criteria for an initial disability rating of 50 percent for sleep apnea have been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6847 (2011).

5.  The criteria for an initial compensable disability rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

6.  The August 2008 rating decision denying service connection for a bilateral hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

7.  The evidence received subsequent to the August 2008 rating decision is new and material and the claim for service connection for a bilateral hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

8.  Resolving the benefit of the doubt in favor of the Veteran, a bilateral hip disability, diagnosed as avascular necrosis, is proximately due to or the result of his service-connected asthma.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

9.  The August 2008 rating decision denying service connection for a seizure disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

10.  The evidence received subsequent to the August 2008 rating decision is new and material and the claim for service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

11.  A left shoulder disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

12.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

13.  Congenital skew foot was not aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

14.  Sinusitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

15.  Resolving reasonable doubt in favor of the Veteran, allergic rhinitis was incurred in active service.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

16.  Hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

17.  A chest disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.      § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that VA's duty to notify with respect to the Veteran's claims for service connection was satisfied by letters sent to the Veteran in July 2006.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in March 2007.

With respect to the Veteran's application to reopen the claims of service connection for a bilateral hip disorder and seizure disorder, the Board has reopened the claims in the decision below.  Therefore, regardless of whether the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's initial rating claims, a predecisional letter dated in July 2006 satisfied the duty to notify provisions.  Nevertheless, the Veteran is challenging the initial disability ratings assigned following the grants of service connection for his service-connected disabilities.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability ratings, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a statement of the case in September 2008 which set forth all applicable laws and regulations, including the pertinent diagnostic codes.  Therefore, the duty to notify the appellant has been met.

The duty to assist the appellant also has been satisfied in this case.  Service treatment records, Social Security Administration (SSA) records, private treatment records, and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was afforded VA examinations with respect to his claims for higher initial disability ratings.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports show that the examiners performed physical examinations of the Veteran, considered the Veteran's reported symptoms, and provided the information pertinent to the rating criteria for the Veteran's disabilities.  In light of the above, the Board finds that the VA examinations are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board observes that the Veteran testified that the arthritis in his spine was not increasing in pain, but then noted that the arthritis in his spine has gotten worse and reported constant pain.  However, the Veteran has generally stated that the disability has worsened over time - not that his disability has increased in severity since the last VA examination in April 2011.  In fact, he stated that his spine has not even been treated.  See hearing transcript pg. 26.  Further, the Veteran reported experiencing constant pain at the most recent VA examination (the same complaint he currently has).  Therefore, the Board finds that the evidence of record is adequate to rate the Veteran's cervical spine disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In addition, the Veteran was afforded a VA examination in July 2006 with respect to his claim for service connection for skew foot.  The Board finds that the examination is adequate as the examiner reviewed the service treatment records, post-service treatment records, the Veteran's statements, performed a physical examination of the Veteran, and provided a medical opinion based on his review of the records and examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that a VA medical opinion/examination was not obtained with respect to the claims for service connection for tinnitus and left shoulder strain.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes that VA examinations are not warranted in this case.  With respect to the Veteran's claim for service connection for tinnitus, a VA medical opinion is not required as the Board has determined that the Veteran's statements regarding the onset of his tinnitus are not credible.  In addition, the service treatment records are completely absent for any complaints of tinnitus.  Therefore, a VA medical opinion is not required to decide the claim.  The Board also finds that a VA medical examination is not required to adjudicate the claim of service connection for a left shoulder disability and chest disability.  There is no evidence of a diagnosed left shoulder disability or chest disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran is competent to attest to symptoms of pain, he is not competent to diagnose himself with a left shoulder disability or a chest disability.  In addition, there is no evidence of complaints or treatment of a left shoulder disability or a chest disability during active service.  Accordingly, the Veteran does not have a current disability of the left shoulder or chest and it is not necessary to provide VA examination to decide the claims.  38 C.F.R. § 3.159(c)(4)(i).  Finally, the Board finds that a VA medical opinion is not required to adjudicate the claim for service connection for sinusitis.  The Veteran was afforded VA examinations in July 2006 and March 2009.  Both VA examiners determined that the Veteran did not have a current diagnosis of sinusitis and instead diagnosed the Veteran with allergic rhinitis (for which the Board has granted service connection in the decision below).  The post-service medical evidence of record does not reveal a current diagnosis of sinusitis.  As the Veteran does not have a current disability, a VA medical opinion is not required to decide the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis, cervical spine

The Veteran seeks a higher initial disability rating in excess of 10 percent for traumatic arthritis, cervical spine.  The Veteran's disability was assigned a 10 percent disability rating under 5010-5242.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that the arthritis under Diagnostic Code 5010 is the service-connected disorder and that the limitation of motion under Diagnostic Code 5242 is the residual condition.  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5242.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran already receives a 10 percent rating based on arthritis with pain on motion.  A 20 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic Code 5003.  There is, in this case, only one major joint involved; therefore, a higher rating is not warranted under Diagnostic Code 5003.  See id.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 30 percent for traumatic arthritis of the cervical spine.

The Veteran was afforded a general medical examination in July 2006.  He had normal posture and gait without the use of any assistive devices.  He reported that he had a motor vehicle accident in late 2003 causing neck pain which gradually evolved into pain in the posterior neck, upper parts of both shoulders, and upper and lower back.  X-rays of the neck were normal.  He still has pain some part of every day.  He demonstrated 30 degrees of flexion, 30 degrees of extension, 15 degrees of lateral bending in each direction, and 45 degrees of rotation in each direction.  Throughout the neck, very light touch produced complaints of severe pain which is a nonphysiologic response.  There was no palpable spasm.  There were no incapacitating episodes, no neurologic abnormalities, and no Deluca.  There were no flare-ups as he reported the pain was the same every day.  The x-ray findings for the cervical spine were unremarkable.  

The February 2007 VA treatment record shows that the Veteran complained of neck pan.  He had decreased range of motion in all directions but worse with flexion and left rotation.  He complained of pain even with light pressure.  

In a January 2008 VA treatment record, the Veteran reported that his cervical and upper back pain was getting worse.  He stated that the cervical pain was constant and radiated across the bilateral trapezious muscles down to the scapulae.  The pain was constant and his pain goes down his arms to his fingers.  

The February 2008 SSA examination showed that the Veteran had decreased range of motion of the cervical spine and pain with movement.  There was moderate tenderness to palpation of the neck.  There were no sensory or motor deficits in any extremity.  There was no muscle atrophy.  

The Veteran was afforded a VA examination in April 2008.  The Veteran reported that his pain began with a motor vehicle accident in 2003.  He had no surgery on his neck.  He had pain constantly in his neck that does not radiate.  He takes Tylenol which does not help.  He also uses Gabapentin and another medication for pain which does not help his neck.  He has numbness, weakness, and burning in the bilateral hands.  He has had injections in the past in his neck which has helped temporarily, but they did not last.  He had no physician prescribed bed rest in the last year.  He has flares seven to eight times a day and they last 15 to 20 minutes.  He is not able to do any physical activity with the flare.  On physical examination, strength was 5/5 in the upper and lower extremities.  Sensation was normal to the upper and lower extremities.  Cranial nerves 2 through 12 were intact.  On examination, he had pain to palpation of the cervical spine.  No spasms were palpated.  He can forward flex the cervical spine to 30 degrees with pain at 30 degrees, no Deluca.  He could extent to 30 degrees with pain at 30 degrees and no Deluca.  Right and left, he could laterally flex to 30 degrees with pain at 30 degrees and no Deluca.  In the addendum to the report, the examiner noted that all above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The VA treatment records dated in June 2008 show that the Veteran underwent a cervical diskectomy and fusion.  

The November 2008 VA treatment record shows that the Veteran had full range of motion of the neck.  The neurologic examination showed that the cranial nerves II - XII were intact.  Strength was 5/5 in all extremities.  Sensory was intact.  However, in another November 208 VA treatment record, the Veteran stated that he was unable to flex/extend his neck and that the rotation was very limited and painful with movement.  He had constant neck pain.  

In September 2009, the Veteran was seen at the emergency room for cervical spine pain and decreased range of motion.  

The October 2009 evaluation showed that the Veteran wore a bone stimulator around his neck.  There was a well healed surgical scar over the right anterior neck which was non tender.  There was diffuse tenderness on superficial palpation of the entire posterior neck.  There was loss of the normal cervical lordosis.  There was guarding and muscle spasm.  There was an inability to perform a cervical distraction test.  Forward flexion was 15 degrees active and 25 degrees passive.  Extension was 5 degrees active and 40 degrees passive.  Left lateral flexion was 32 degrees active and 36 degrees passive.  Right lateral flexion was 40 degrees active and passive.  Left lateral rotation was 45 degrees active and 48 degrees passive.  Right lateral rotation was 47 degrees active and 60 degrees passive.  There was pain noted in all planes of motion throughout the range of motion.  No weakness, incoordination, or lack of endurance was noted.  Neurologic examination showed 5/5 strength in all muscles groups of the upper and lower extremities.  There was normal light touch sensation over both arms, legs, hands, and feet.  The September 2009 x-ray of the cervical spine showed status post cervical fusion at C4-C5 with hardware placement and ankylosis of the anterior disc space was present with straightening of the cervical lordosis.  The diagnosis was listed as chronic neck pain due to cervical degenerative disc disease and residuals of cervical disc fusion.  
The Veteran was afforded a VA examination in March 2009.  It was noted that the Veteran underwent anterior cervical decompression and fusion, C4 through C5, on June 24, 2008.  He continued to have pain going into the bilateral arms with right hand tingling and no bowel or bladder incontinence.  He was wearing a bone stimulator during the evaluation.  There were no assistive devices used.  He had no physician-directed bed rest.  He stated that the condition flares four to five times a week.  The x-ray from March 2009 showed the anterior cervical decompression fusion of C4-C5.  As a result of the Veteran being on crutches and unable to bear weight on his feet at all, he was in severe pain and he was unable to assess the Veteran's spine at this time and he would need to be re-evaluated at a later date.

The Veteran was afforded a VA examination in April 2011.  The Veteran dated the onset of his neck problems to 2003 when he was involved in a motor vehicle accident.  He currently complained of constant 8/10 cervical spine pain.  He also complained of cervical spasms.  He has not required physician prescribed bed rest in the past year.  On examination, the Veteran had cervical flexion to 15 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral flexion to 20 degrees, with pain throughout.  Ranges of motion for the cervical spine were not additionally limited due to pain or fatigue following range of motion.  There was cervical tenderness but no muscle spasm.  Motor and sensory examinations were normal.  The Veteran's gait was normal.  The diagnosis was listed as cervical degenerative disc disease status post anterior cervical discectomy and fusion C4-C5.  

In reviewing the aforementioned evidence of record, the Board finds that the Veteran's disability warrants a higher initial disability rating of 30 percent.  To warrant a disability rating of 30 percent under Diagnostic Code 5242, the evidence must show that the flexion of the cervical spine is limited to 15 degrees or less.  The April 2011 VA examination report shows that the Veteran's cervical spine flexion was 15 degrees.  The October 2009 evaluation also shows that the Veteran was only able to flex his cervical spine to 15 degrees.  Although the initial VA examination showed greater range of motion of the cervical spine, the Board will resolve the benefit of the doubt in favor of the Veteran and finds that the criteria for the assignment of a 30 percent disability rating have been met.  38 U.S.C.A. § 5107.   
However, the Board finds that an initial disability rating in excess of 30 percent is not warranted.  To warrant a higher disability rating, there must be favorable ankylosis of the cervical spine.  The Board observes that the October 2009 evaluation included an x-ray finding of ankylosis.  However, the majority of the evidence shows that the Veteran has been able to flex and move his cervical spine.  Ankylosis is defined as 'immobility and consolidation of a joint due to disease, injury, surgical procedure.'  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 'stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint', citing Stedman's Medical Dictionary 87 (25th ed. 1990)).   Although his range of motion is limited, the medical evidence does not show that the Veteran's entire cervical spine is fixed, i.e., ankylosed.  See rating criteria.  In addition, none of the VA examination reports include any findings of ankylosis of the cervical spine.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent.  

In addition, the Board has considered whether the Veteran's traumatic arthritis of the cervical spine warrants a higher disability rating under Diagnostic Code 5243.  The record shows that the Veteran is diagnosed with degenerative disc disease of the cervical spine.  However, there is no evidence of physician prescribed bed rest for any incapacitating episodes.  Therefore, a higher disability rating under Diagnostic Code 5243 is not warranted.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had painful ranges of motion at all of his VA examinations, there is no evidence that upon repetitive motion, the Veteran was limited to the degree that would warrant a higher disability rating under the above provisions.  The VA examiners have not found evidence of weakness, fatigability, or lack of endurance following repetitive motion.  The Board finds that the Veteran's current initial disability rating of 30 percent encompasses the Veteran's pain and functional loss.   Therefore, the Board finds that an initial rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the Veteran's statements that his disability warrants a higher disability rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The medical evidence includes the Veteran's reported symptoms and provided the findings with respect to his cervical spine in accordance with the rating criteria.  Although the Veteran may feel that his is entitled to a higher rating, the Board finds that the Veteran's symptoms and medical evidence are more akin to an initial disability rating of 30 percent but no higher.  

In addition, the Board finds that a separate disability rating is not warranted for a neurological disability because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected traumatic arthritis of the cervical spine.  In this regard, the Board acknowledges the Veteran's complaints of radiating pain down his arms to his fingers.  In addition, the June 2008 VA treatment record noted that the Veteran had cervical radiculopathy.  However, the preponderance of the evidence does not show that the Veteran has a separately diagnosed neurological deficiency.  The neurological examinations of the Veteran as documented in April 2008, November 2008, October 2009, and April 2011 are normal.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for service-connected traumatic arthritis of the cervical spine.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected traumatic arthritis of the cervical spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe ratings for the Veteran's disability, but the Veteran simply does not exhibit those symptoms.  The Board concludes that there is nothing in the record to suggest that the disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lumbar Strain

The Veteran is currently assigned an initial disability rating of 10 percent under Diagnostic Code 5237.  

The Veteran was afforded a general VA medical examination in July 2006.  The Veteran had normal posture and gait.  He reported that he had a motor vehicle accident in late 2003 which gradually evolved into pain in the lower back.  The lumbar spine demonstrated 90 degrees of flexion while he sits comfortably in a chair but he complained of pain at 30 degrees of flexion standing.  He also complained of pain at 15 degrees of extension, 15 degrees of lateral bending in each direction, 30 degrees of rotation to the right, and 45 degrees of rotation to the left.  Throughout the lumbar spine, very light touch produced complaints of severe pain which was a nonphysiologic response.  There was no palpable spasm.  Lower extremity strength and sensory responses were normal.  Straight leg testing in the sitting position was fully negative while straight leg testing in the supine position produced complaint of ipsilateral low back pain with elevation of either leg beyond 30 degrees which was another nonphysiologic response.  There were no incapacitating episodes, no neurological abnormalities, and no Deluca.  There were no flare-ups as he reported the pain was the same every day.  All the joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The February 2008 SSA evaluation showed that the Veteran could flex at the waist to 20 degrees.  There was no tenderness to palpation of the spine or paraspinous muscles.  The Veteran was able to walk across the room without an assist device with a limp gait.  He could not do tandem walking.  

The Veteran was afforded a VA examination in April 2008.  The Veteran stated that his lumbar spine pain started in 2003 with a motor vehicle accident.  He had no surgery on his back.  The pain in his back was constant.  He does have numbness and weakness of the lower extremities bilaterally with the pain.  He had no incontinence.  He had no physician prescribed bed rest in the last year.  Daily activities included an inability to lift more than a small suitcase, unable to walk more than five minutes, unable to stand more than five minutes, and unable to sit more than 15 minutes.  He gets flares three to four times per day that last for 10 minutes.  On examination, the Veteran had strength of 5/5 in the lower extremities.  Sensation was normal to the lower extremities.  There was no atrophy noted in the muscles.  On examination of the lumbar spine, curvature and posture was normal.  He had tenderness to palpation of the spinous and paraspinal processes in the lower lumbar spine.  No spasms were palpated.  The Veteran could right and left laterally flex to 20 degrees with pain at 20 degrees and no DeLuca.  He could extend to 20 degrees, pain at 20 degrees, and no Deluca.  He could forward flex to 90 degrees with pain beginning at 40 degrees and no Deluca.  He could right and left laterally rotate to 30 degrees with pain at 30 degrees, and no Deluca.  All of the above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.

The November 2008 VA treatment record showed that the Veteran's back had no scoliosis or kyphosis present.  There was no vertebral tenderness.  The neurological examination showed that the cranial nerves II - XII were intact.  The motor examination showed normal bulk and tone.  Strength in all extremities was 5/5.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported pain in the lumbar spine every day going into the bilateral front of his legs with numbness and tingling.  He had no bowel or bladder incontinence.  He had erectile dysfunction.  He did not use a brace, cane, or crutch.  He is unable to squat, unable to bend, unable to do stairs, unable to lift more than 20 pounds, and unable to walk more than 4 minutes.  He last worked on May 30, 2007.  The MRI from December 2006 showed minimal degenerative disk disease of L4-L5.  The x-ray from March 2009 was unremarkable.  As a result of the Veteran being on crutches and unable to bear weight on his feet, the examiner was unable to evaluate his lumbar spine.  

The October 2009 evaluation shows that the Veteran had diffuse tenderness on superficial palpation of the lumbar region bilaterally.  There was no loss of normal lumbar lordosis.  Straight leg raise was negative bilaterally.  Wadell signs were positive for pain located in a nonanatomic distribution.  The Veteran was able to flex to 40 degrees and unable to test passive range of motion due to pain.  Extension was not able to be tested due to the Veteran's instability.  Left lateral flexion was 24 degrees, right lateral flexion was 20 degrees, left lateral rotation was 27 degrees and 30 degrees passive, right lateral rotation was 27 degrees and 29 degrees passive.  The Veteran exhibited pain in all planes of motion.  No weakness or incoordination was noted.  The neurological examination showed 5/5 strength in all extremities.  There was normal light touch sensation over both arms, legs, hands, and feet.  

The Veteran was afforded a VA examination in April 2011.  The Veteran dated the onset of his back problems to 2003 when he was involved in a motor vehicle accident.  He complained of constant 8/10 lumbosacral pain, which is aggravated by prolonged sitting and stooping.  The lumbar pain was nonradiating.  He stated that his back pain does give him some problems walking.  He has not required physician prescribed bed rest in the past year.  The Veteran could extend to 25 degrees short of neutral.  Flexion was to 40 degrees total with end of range pain.  Right and left lateral flexion was to 0 degrees with pain on attempting to flex.  Left and right rotations were to 20 degrees with end of range pain.  Straight leg raise was negative bilaterally.  Motor and sensory examinations were normal.  Gait was normal.  The diagnosis was listed as chronic lumbar strain.  

In reviewing the medical evidence of record, the Board finds that the Veteran's disability warrants an initial disability rating of 20 percent.  To warrant a 20 percent disability rating, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the most recent VA examination report and the October 2009 evaluation showed that the Veteran's spine could flex to 40 degrees.  Therefore, an initial 20 percent disability rating is warranted.  

However, there is no evidence of ankylosis to warrant a disability rating in excess of 20 percent.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Thus, the Board finds that the service-connected disability does not warrant a disability rating in excess of 20 percent.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's disability is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating and no higher.  The Board observes that the Veteran has complained of pain during range of motion testing.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating. In fact, the VA examiners did not find evidence of fatigue, weakness, or lack of endurance upon repetitive motion.  Therefore, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 20 percent.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  However, there is no evidence of any incapacitating episodes requiring physician prescribed bed rest.  Accordingly, an initial disability rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements regarding his constant pain, that he cannot ambulate well, and that the pain affects his sleep.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  The Board has considered the lay statements in assigning the 20 percent disability rating; however, the Board finds that the objective medical evidence has greater persuasive value in determining whether the Veteran is entitled to a higher disability rating.  In this respect, the examination reports and medical evidence considered the Veteran's reported symptoms and provided the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In light of the overall evidence of record, the Veteran's disability does not warrant a disability rating in excess of 20 percent.  In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and no higher. The evidence is against the claim for an initial disability rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for an initial 20 percent disability rating and a higher disability rating is not warranted.  A preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for service-connected lumbar strain and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

In addition, the Board finds that a separate disability rating is not warranted for a neurological disability because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar strain.  In this regard, the Board acknowledges the Veteran's complaints of radiating and tingling pain down his extremities.  However, the preponderance of the evidence does not show that the Veteran has a separately diagnosed neurological deficiency.  The neurological examinations of the Veteran as documented in April 2008, November 2008, October 2009, and April 2011 are normal.  The Veteran has not been diagnosed with a separate neurological disability.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected lumbar strain.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Hypertension

The Veteran is currently assigned an initial disability rating of 10 percent under Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  For a 40 percent rating, diastolic pressure must be predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  The note under this code explains that the term hypertension means that the diastolic blood pressure is predominantly 90mm., or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 (2011).

The Veteran contends that he is entitled to a higher disability rating for his hypertension.  The medical evidence of record fails to show diastolic pressure readings predominantly 110 or more or systolic pressure readings predominantly 200 or more.  In fact, the contrary is shown by the blood pressure readings on file.  For example, the July 2006 VA examination report revealed blood pressure readings of 144/92; 146/92, and 142/90.  In addition, the March 2009 VA examination report shows a blood pressure reading of 140/88.  Accordingly, the evidence does not warrant an initial disability rating greater than 10 percent during any portion of the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim to an initial disability rating in excess of 10 percent for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Consequently, the benefit sought on appeal must be denied.

The Board has also considered referral for an extraschedular evaluation.  However, there is no indication that the schedular criteria are inadequate to evaluate the Veteran's hypertension.  Indeed, the Veteran has not identified any symptoms that are not taken into account by the rating criteria.  He has not reported that his disability affects his employment or has necessitated frequent periods of hospitalization.  In light of the foregoing, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore referral for an extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Sleep Apnea

The Veteran is currently assigned an initial noncompensable disability rating under Diagnostic Code 6847.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 (2011).
Under Diagnostic Code 6847, a noncompensable disability rating is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent disability rating is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent disability rating is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent disability rating is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  Id.  

The June 2009 VA treatment record noted that the Veteran had mild sleep apnea and that a CPAP machine was ordered.  

The March 2009 VA examination reveals a diagnosis of obstructive sleep apnea.  The Veteran reported that he does not feel rested after an adequate night's sleep.  

The March 2011 VA examination report reveals a diagnosis of sleep apnea.  The Veteran reported that he still has daily hypersomolence despite being on C-PAP at this time.  The Veteran reported that he was not using oxygen at that time.

As noted above, the medical evidence shows that the Veteran requires a CPAP machine for sleep.  Therefore, an initial 50 percent disability rating is warranted for the entire appeal period under Diagnostic Code 6847.  However, the medical evidence does not indicate that the Veteran has experienced chronic respiratory failure with carbon dioxide or cor pulmonale or has required a tracheostomy.  Indeed, the Veteran's sleep apnea has been characterized as mild and the Veteran has not attested to chronic respiratory failure with carbon dioxide or cor pulmonable or that a tracheostomy has been required.  Therefore, a higher initial disability rating of 100 percent cannot be granted.  

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6846 (2011).

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial rating in excess of 50 percent, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected sleep apnea.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His complaints of daytime hypersomnolence and use of a CPAP machine are specifically contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  In short, the evidence does not support the proposition that the Veteran's sleep apnea presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluation is not warranted in this case.


Left Knee Patellofemoral Syndrome

The Veteran is currently assigned an initial noncompensable disability rating under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion 'inhibited by pain.' Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected left knee patellofemoral syndrome does not warrant an initial compensable disability rating.

The VA treatment records show complaints of left knee pain.  

The February 2008 SSA examination showed that the Veteran had full range of motion of all joints in all four extremities.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported the onset of his left knee condition in 2004 and that it was a gradual onset.  He has pain all day every day.  It does not flare.  He reported that it does swell and pop.  It does not lock, buckle, or grind.  He does have crutches (for his hips as shown by the medical evidence) but does not have a brace or cane.  He was unable to do any physical activities due to multiple conditions.  On examination of the left knee, there was no edema.  There was no pain or tenderness to palpation.  There was no crepitus.  There was no instability.  On range of motion, he could flex to 140 degrees and extend to 0 degrees both without pain and no Deluca.  The examiner noted that there was no pain on range of motion of any of the above joints and all of the above joints have no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnosis was listed as left knee patellofemoral syndrome.  The March 2009 x-ray showed a normal left knee.  

The December 2010 VA treatment record showed that the Veteran reported left knee pain and that there was swelling two days ago.  The left knee was positive for crepitus, no edema or warmth, and lateral condyl and tibial tuberosity tenderness.  The assessment was listed as knee pain.  

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  However, as noted above, the Veteran has demonstrated normal flexion to 140 degrees.  Therefore, an initial compensable disability rating is not warranted under Diagnostic Code 5260.  In addition, the Veteran's extension is normal.  Therefore, a compensable disability rating is not warranted under Diagnostic Code 5261.  As a result, the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Code 5260 or a separate disability rating under Diagnostic Code 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the VA examiner did not find that the left knee was additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Indeed, although there are complaints of pain, the Veteran still has full range of motion.  Consequently, the Board finds that the Veteran is not entitled to a compensable disability rating under the above provisions and Deluca, id.

Turning to the appropriate Diagnostic Codes applicable to knee disabilities, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have instability, ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5257, 5258, 5259, 5262, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263.

In addition, the Board considered whether Diagnostic Codes 5003-5010 are applicable to the Veteran's claim for an initial compensable disability rating.  However, the Veteran has not been diagnosed with arthritis of the left knee and, therefore, application of the diagnostic codes is not warranted.  

The Board acknowledges the Veteran's statements regarding his knee pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's complaints, the objective medical findings do not support the assignment of a higher disability rating of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011).  The Board finds that the objective medical evidence of record are more persuasive with respect to whether the Veteran's left knee disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's left knee, and considered the Veteran's reported symptoms.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of a compensable disability rating for left knee patellofemoral syndrome.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his left knee patellofemoral syndrome.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Bilateral hip disorder

The Veteran's claim for service connection for a bilateral hip disorder was denied by an August 2008 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights but did not appeal the decision.  Therefore, the August 2008 rating decision is final.  See 38 C.F.R. § 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence on file at the time of the last denial in August 2008 included the service treatment records, VA treatment records, and the Veteran's statements.  The RO denied the Veteran's claim, in part, as there was no link between the Veteran's bilateral hip disability and active service.   

As the previous denial of service connection was premised on a finding that the Veteran's current disorder was not related to active service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's current disorder is related to active service or had its onset during active service.

The evidence associated with the claims file subsequent to the August 2008 rating decision includes VA treatment records, SSA records, private treatment records, and VA examination reports.  

The Board finds that there is new and material evidence to reopen the claim for service connection for a bilateral hip disorder.  The VA treatment records showed that the Veteran reported hip pain since service.  In addition, the July 2011 VA examiner opined that if there was evidence of chronic oral steroid use, it is at least as likely as not that his bilateral hip avascular necrosis is due to his chronic steroid use from asthma (for which the Veteran is service connected).  The evidence is new in that the records and VA examination report were not before the RO at the time of the prior final rating decision.  The Board also finds that the evidence is material.  The evidence suggests that the Veteran's bilateral hip disorder may be related to active service and/or related to a service-connected disability.  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.   The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As the Veteran's statements suggest that his disorder had its onset in active service and that the disorder may also be related to his service-connected asthma, the Board finds that the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a bilateral hip disorder.  

As the Veteran's claim for service connection for a bilateral hip disorder has been reopened, the Board will proceed to a decision on the merits.  

The Veteran contends that his bilateral hip disorder is proximately caused by his service-connected asthma.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral hip disorder, diagnosed as avascular necrosis, on a secondary basis.

As noted above, the Veteran has a current disability of a bilateral hip disorder diagnosed as avascular necrosis and is service-connected for asthma.  Thus, elements (1) and (2) of Wallin are met.

Therefore, the remaining question is whether the Veteran's bilateral hip disorder is proximately caused by his service-connected asthma.  

The June 2008 VA treatment record noted that the Veteran's avascular necrosis was steroid-induced from asthma.  

The Veteran was afforded a VA examination in July 2011.  The Veteran presented with complaints of bilateral hip pain.  He reported that he was diagnosed with asthma in service and was treated with prednisone and nasal steroid on active duty and also when he got out.  Since that time, he has reported increasing bilateral hip pain.  The Veteran was diagnosed with avascular necrosis of bilateral hips.  After reviewing the claims file and the medical records from active service, and the VA treatment records, the examiner was unable to identify any documentation of chronic oral steroid use in the Veteran's medical records.  With that being said, the Veteran did report oral prednisone use for a long period of time.  If there is evidence of chronic oral steroid use, it is at least as likely as not that his bilateral hip avascular necrosis is due to his chronic steroid use from asthma.  

The Board recognizes that there is limited evidence regarding chronic steroid use.  However, the Board does note that the Veteran was prescribed Prednisone during service and after service.  In addition, the Veteran has reported chronic prednisone use.  Given the Veteran's competent and credible statements related to Prednisone use as well as the positive nexus opinion from the July 2011 VA examiner, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the bilateral hip disability was proximately caused by his service-connected bilateral hip disorder.  Thus, resolving reasonable doubt in favor of the Veteran, the Board will grant his claim for service connection for a bilateral hip disability, diagnosed as avascular necrosis.  38 U.S.C.A. § 5107(b).

Seizure Disorder

The Veteran's claim for service connection for a seizure disorder was denied by an August 2008 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights but did not appeal the decision.  Therefore, the August 2008 rating decision is final.  See 38 C.F.R. § 20.1103.  

The evidence on file at the time of the last denial in August 2008 included the service treatment records, VA treatment records, and the Veteran's statements.  The RO denied the Veteran's claim, in part, as there was no link between the Veteran's seizure disorder and active service.   

As the previous denial of service connection was premised on a finding that the Veteran's current seizure disorder was not related to active service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's current disorder is related to active duty or had its onset during active service.

The evidence associated with the claims file subsequent to the August 2008 rating decision includes VA treatment records, SSA records, private treatment records, and VA examination reports.  

The Board finds that there is new and material evidence to reopen the claim for service connection for a seizure disorder.  In VA treatment records, VA examination reports, and private treatment records, the Veteran has indicated that his seizure disorder began after a motor vehicle accident.  The medical evidence also suggests that the Veteran's seizures may be due to an in-service motor vehicle accident.  See August 2009 VA treatment record. These contentions are new in that the Veteran did not provide statements related to seizures after a motor vehicle accident at the time of the prior final rating decision.  The Board also finds that the evidence is material as the service treatment records show that the Veteran was involved in an accident during active service.  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the Veteran's statements suggest that his disorder had its onset in active service, the Board finds that the evidence relates to unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a seizure disorder.  However, the Board finds that additional development is required and will be discussed in the REMAND portion below.  

Tinnitus

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.

Initially, the Board notes that the Veteran has a current diagnosis of tinnitus.

Throughout the course of this appeal, the Veteran has contended that he was exposed to acoustic trauma in service which caused his tinnitus.  In addition, he has reported that his tinnitus began after his in-service motor vehicle accident.  However, the service treatment records are completely negative for any notation, complaint, or diagnosis of tinnitus during active service.  

During the July 2006 VA examination, the Veteran reported experiencing tinnitus and that it onset 2 years ago (dating back to the Veteran's period of active service).  

During the March 2009 VA examination report, the Veteran reported that his tinnitus onset in 1995.  He stated that his tinnitus was constant.  

The only evidence relating the Veteran's tinnitus to active service is the Veteran's statements.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

First, the Board recognizes that the Veteran is competent to provide a diagnosis of tinnitus, i.e., ringing of the ears because it is not a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, although the Veteran is competent and credible to diagnose the tinnitus and report its onset, he is not credible regarding his statements that his tinnitus is related to active service.  Here, while the Veteran complained of many ailments during his active service, he never mentioned experiencing any tinnitus.  The Board does not find it reasonable that the Veteran would report many other medical problems, but would not mention tinnitus.  Furthermore, during his VA examinations, he reported two very different dates of onset of his tinnitus.  Thus, the Board finds that although the Veteran is competent to diagnose his tinnitus, he is not credible with respect to the onset of his tinnitus.  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection is not warranted.  


Left Shoulder Disability

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disability.

The service treatment records are absent for any documentation or complaints of left shoulder pain.  Indeed, the November 2005 report of medical examination shows that the Veteran's upper extremities were clinically evaluated as normal.  

In addition, there is no evidence of a current left shoulder disability.  The post-service treatment records only contain a few intermittent reports of left shoulder pain.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  A left shoulder disability is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The Board concludes that, although the Veteran may be able to report symptoms of a left shoulder disability such as pain, the statements as to whether he has a current disability of the left shoulder do not constitute competent evidence.  Therefore, the Veteran's statements related to a diagnosis of a left shoulder disability do not constitute competent evidence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges the Veteran's reports of pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of a left shoulder disability, a preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability.  No further discussion of the remaining elements of a service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for a left shoulder disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skew Foot

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for skew foot.  

The service treatment records show that the Veteran was diagnosed with skew foot.  The October 2005 service treatment record shows that the Veteran's left skew foot began hurting in February 2004 (during active service).  He reported pain with running, jumping, and marching.  The December 2005 report of medical assessment shows that the Veteran was diagnosed with skew foot.  

The post-service VA treatment records include diagnoses of skew foot.  The Veteran was afforded a VA examination in July 2006.  It was noted that the Veteran had a somewhat skewed foot all of his life since childhood which consists of a slight inversion of the foot at the ankle and a low foot arch on that side.  He had pain during running in service and lengthy walking in service but no change in this underlying condition.  The examiner explained that the Veteran had a slight congenital inversion of the left foot, not aggravated by military service.      

Congenital or developmental defects are not 'diseases or injuries' within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental 'disease' and a congenital 'defect' for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental 'defect,' on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Accordingly, a disorder that is not a disability for VA purposes cannot be service connected, with a limited exception for evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  But this limited exception is unavailable to the Veteran.  His service treatment records show that the Veteran had pain and was diagnosed with skew foot.  However, the records are unremarkable for any evidence of aggravation of the skew foot by a superimposed disease or injury.  Consequently, service connection cannot be granted for the Veteran's skew foot.  

The Board recognizes the Veteran's competent statements that he experienced left foot pain during active service.  However, while the Veteran can claim to experience these symptoms, he is not competent to testify that his congenital skew foot resulted in additional disability caused by a superimposed disease or injury during active duty.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is because the opinion as to whether it was aggravated by active duty is a determination to be made by a medical professional.  As noted above, the Board finds that the July 2006 VA examiner's opinion is the most persuasive evidence regarding the Veteran's skew foot was aggravated by active service as the examiner reviewed the service treatment records, examined the Veteran, and provided a medical opinion based on the review.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for skew foot.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

Here, the medical evidence does not show that the Veteran has a bilateral hearing loss disability in accordance with VA regulations.  The July 2006 VA examination report shows that the Veteran's hearing was diagnosed as clinically normal.  The Veteran exhibited a 96 percent speech recognition score in the right ear and a 100 percent speech recognition score in the left ear.  The March 2009 VA examination report shows that the Veteran was diagnosed with clinically normal hearing and the Veteran exhibited speech recognition scores of 96 percent in the right and left ears.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied 'when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim'); Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Board recognizes the Veteran's sincere belief in his claim of bilateral hearing loss, as explained above, the competent medical evidence of record does not show the Veteran to have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, there may be no service connection for this claimed disability on either a presumptive or direct basis.

The Board has considered whether self-reported continuity of symptomatology of bilateral hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing a current disability as defined by VA regulations; thus, his statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  While the Veteran is competent to report what comes to him through the senses, he does not have medical expertise, and he cannot establish through lay reports alone that his hearing loss is of such severity as to meet the criteria of 38 C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

In summary, the Veteran has not been diagnosed with bilateral hearing loss for VA purposes.  As discussed above, the Veteran is not competent to diagnose a bilateral hearing loss disability for VA purposes, as a hearing loss disability is based on objective audiometric testing results.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  

Sinusitis to include Allergic Rhinitis

The Veteran contends that he is entitled to service connection for sinusitis.  The Veteran stated that although he did not have sinusitis on VA examination, he should be granted service connection as it is a chronic condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sinusitis.  

The service treatment records show that the Veteran was assessed with sinusitis during active service in addition to diagnoses of allergic rhinitis and asthma.  Indeed, the December 2005 report of medical history shows that the Veteran checked yes as to having experienced sinusitis.  

Nevertheless, following separation from active service, the evidence of record does not show any current diagnosis of sinusitis.  During the July 2006 VA examination, the Veteran reported frequent noise and sinus congestion especially during cold weather months and noted that he had allergies.  He stated that there were one or two episodes of sinusitis two to three years ago (during active service).  Examination at this time was normal.  The Veteran was diagnosed with allergic rhinitis, with history of past sinusitis.  

The Veteran was afforded another VA examination in March 2009.  The Veteran reported onset of sinusitis in 2004 and that his symptoms include itchy and watery eyes, rhinorrhea, postnasal drainage, and congestion.  He reported that his symptoms do occur constantly even though they increase with season changes.  Again, the Veteran was not diagnosed with sinusitis but instead diagnosed with allergic rhinitis.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  A disorder, such as sinusitis is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The Board observes that a lay person can attest to continuity of symptomatology since service and that medical evidence could plausibly link the continuity of symptomatology to service.  However, although the Veteran may report chronic symptoms of sinusitis, the persuasive medical evidence shows that the Veteran has been diagnosed with allergic rhinitis- a disorder that has similar symptoms to sinusitis.  The Board affords more weight to the medical evidence of record as opposed to the Veteran's statements that he has chronic sinusitis with no corroborating medical evidence.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges the Veteran's reports of sinus problems, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of sinusitis, a preponderance of the evidence is against the Veteran's claim for service connection for sinusitis.  No further discussion of the remaining elements of a service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for sinusitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nevertheless, the Board finds that service connection is warranted for allergic rhinitis.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A.          § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The enlistment examination report shows that the Veteran's sinuses were clinically evaluated as normal.  The report did not include any notation or documentation of allergies or allergic rhinitis.  The Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111.  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's allergic rhinitis both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the evidence is insufficient to meet the first requirement.  The service treatment records show that the Veteran reported that he was tested for allergies prior to entry to active service.  However, the Board finds that this statement alone is not sufficient to rebut the presumption of sound condition at entrance to service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's allergic rhinitis preexisted service.  Here, there is no diagnosis or findings of allergic rhinitis prior to active service.  Therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the allergic rhinitis did not preexist the Veteran's period of active service.

Thus, the issue becomes whether the Veteran's allergic rhinitis was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  

The current medical evidence of record shows that the Veteran has a current diagnosis of allergic rhinitis.  See July 2006 and March 2009 VA examination reports.  

In addition, the service treatment records show that the Veteran was diagnosed with allergic rhinitis during active service.  The Veteran has complained of chronic sinus symptoms since active service and applied for disability benefits immediately after separation from active service.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's allergic rhinitis was incurred in active service.  The Board observes that there is no medical opinion in terms of probability as to whether the Veteran's allergic rhinitis had its onset in active service or is casually or etiologically related to active service.  However, given the current diagnosis of allergic rhinitis, the diagnoses of allergic rhinitis during active service, and the Veteran's competent and credible statements regarding chronic sinus problems since active service and the short gap between separation from active service and the Veteran's application for disability benefits, the Board finds it necessary to conclude as a matter of law that the Veteran's current disability is related to the first evidence of allergic rhinitis.  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's allergic rhinitis had its onset in active service.  Accordingly, resolving the benefit-of-the-doubt in favor of the Veteran, the Board will grant service connection for allergic rhinitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303.

Chest Disability

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chest disability.

The service treatment records are absent for any documentation or complaints of any chest pain.  The November 2005 report of medical examination shows that the Veteran's chest was clinically evaluated as normal.    

In addition, there is no evidence of a current chest disability.  The VA treatment records do not reveal any diagnosis related to the Veteran's chest.  In fact, the November 2008 and April 2008 x-ray reports shows that the Veteran's chest was normal.  
The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  A chest disability is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The Board concludes that, although the Veteran may be able to report symptoms of a chest disability such as pain, the statements as to whether he has a current disability of the chest do not constitute competent evidence.  Even if he were competent to provide such a diagnosis, the Board affords greater weight to that of the medical records, including multiple x-ray reports wherein the Veteran's chest has been clinically evaluated as normal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges the Veteran's reports of pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of a chest disability, a preponderance of the evidence is against the Veteran's claim for service connection for a chest disability.  No further discussion of the remaining elements of a service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for a chest disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for traumatic arthritis of the cervical spine is granted, subject to subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating of 20 percent, but no higher, for service-connected lumbar strain is granted, subject to subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied. 

Entitlement to an initial 50 percent disability rating for sleep apnea is granted, subject to subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome is denied.
Service connection for a bilateral hip disability, diagnosed as avascular necrosis, is granted.   

Having received new and material evidence to reopen a claim of entitlement to service connection for a seizure disorder, the appeal is granted to this extent only.

Service connection for a left shoulder disability is denied.  

Service connection for tinnitus is denied.  

Service connection for skew foot is denied.  

Service connection for sinusitis is denied. 

Service connection for allergic rhinitis is granted.  

Service connection for hearing loss is denied.  

Service connection for a chest disability is denied.  


REMAND

Reasons for Remand:  Provide new VA examinations, adjudicate an inextricably intertwined claim, and issue a supplemental statement of the case.

With respect to the issue of entitlement to a higher initial disability rating for PTSD, the Veteran testified that he is attending a PTSD treatment group at the Columbia VAMC.  The most recent VA treatment records are dated in August 2011.  Therefore, updated VA treatment records from August 2011 to the present must be obtained and associated with the claims file.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Veteran should be afforded a new VA examination with respect to the Veteran's service-connected PTSD.  During the January 2012 hearing, the Veteran testified that his service-connected PTSD has worsened.  The Board notes that the Veteran was last afforded a VA examination in July 2011, less than one year ago.  However, the Board still finds that theVeteran is entitled to a new VA examination as there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

In addition, the Board finds that the Veteran should be afforded a new VA examination with respect to his claim for a higher initial disability rating for asthma.  The record shows that the Veteran was most recently afforded a VA examination in March 2011.  However, the examiner noted that no claims file was available and no PFT findings were included with the report of examination.  Further, it is unclear to the Board what medications the Veteran is currently on for asthma (since he also takes medications for allergies),  how often he visits a physician for care, and how often his asthma attacks occur, which are necessary in order to adequately rate the Veteran's disability.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his asthma.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board also finds that the Veteran is entitled to a new VA examination for his service-connected migraines.  The Veteran testified during the January 2012 hearing that he has migraines every day.  The most recent VA examination was conducted in March 2009.  The examiner did not indicate whether the Veteran experiences prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Accordingly, to ensure that the record reflects the current severity of his service-connected migraines, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  
The Board finds that the Veteran should be afforded a new VA examination with respect to his claim for a higher initial disability rating for GERD.  The Veteran has contended that he is entitled to a disability rating of 30 percent.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The 
The Veteran was last afforded a VA examination in March 2009.  The examiner noted that the Veteran has had recurrent abdominal pain and burning.  Since that time, the VA treatment records show persistent complaints of nausea and vomiting.  In addition, the Veteran has reported pain in the right arm and shoulder.  However, the Board finds that the medical evidence is not sufficient to determine whether the Veteran is entitled to a higher initial disability rating.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his GERD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, the Board finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for a seizure disorder.  The record shows that the Veteran was afforded a VA examination in August 2011.  The examiner examined the Veteran and reviewed the claims file.  The examiner opined that the Veteran's seizures were not caused by or the result of his use of steroids as it is general medical knowledge that steroid medication is not an etiological factor for epileptic seizures.  In addition, the examiner opined that the Veteran's seizures were not caused by or the result of headaches due to the history given by the Veteran and the generally accepted fact that headaches and seizures can be a single clinical event and one does not cause the other.  The Board finds that the VA examiner's opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in reviewing the medical evidence of record, there is some indication that the Veteran's seizures may be related to a motor vehicle accident sustained while the Veteran was on active duty.  In fact, during active service the Veteran reported episodes of syncope.  The Board notes that syncope is defined as 'a temporary suspension of consciousness due to generalized cerebral ischemia; called also faint.'  Dorland's Illustrated Medical Dictionary 1845, 31st edition (2007).  Although syncope is not considered a seizure, the Veteran's reports of syncope may have been used to describe his seizure episodes.  As the VA examiner did not provide an opinion as to whether the Veteran's seizure disorder had its onset in active service or is etiologically or causally related to active service, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of active service and any current seizure disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

The Board also finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for vertigo.  As noted above, during active service, the Veteran reported episodes of syncope.  The Board observes that the definitions of vertigo and syncope both encompass the symptomatology the Veteran has described.  Vertigo is defined as 'an illusory sense that either the environment or one's own body is revolving; it may result from diseases of the inner ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  The term is sometimes erroneously used to mean any form of dizziness.'  Dorland's Illustrated Medical Dictionary 2080, 31st edition (2007).  Syncope is defined as 'a temporary suspension of consciousness due to generalized cerebral ischemia; called also faint.'  Dorland's at 1845.  The Veteran has described experiencing dizziness and feeling light-headed in connection with his claim for vertigo.  Although there is no medical evidence relating any current vertigo to active service, given the Veteran's statements regarding the recurring symptoms of dizziness since active service and evidence of complaints of syncope during active service, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of active service and any current vertigo.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Finally, the Veteran's remanded increased rating claims and service connection claims are inextricably intertwined with the TDIU claim.  In other words, the remanded claims may affect the claim of TDIU if higher disability ratings are granted or service connection is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, action on the Veteran's TDIU claim is deferred.  In addition, the Veteran should also be afforded a VA examination with respect to his claim for entitlement to a TDIU.  The Veteran has contended that he is unemployed due to his service-connected disabilities including his now service-connected bilateral hip disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the VA Medical Center in Columbia, South Carolina from August 2011 to the present and associate them with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Schedule the Veteran for an examination to determine the present severity of his asthma.  The examination report should include a detailed account of all respiratory pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

PFTs must be conducted and reflect the values for FEV-1 and FEV-1/FVC. The examiner should write a comprehensive report discussing the current severity of the Veteran's asthma.  Specifically, the examiner should state whether the Veteran experiences:

A) At least monthly visits to a physician for required care of exacerbations;

B) Intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids;

C) More than one attack per week with episodes of respiratory failure; and/or

D) Requires daily use of systemic (oral or parenteral) high does corticosteroids or immune-suppressive medications.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule a VA examination for the Veteran to evaluate the current nature and severity of the Veteran's service-connected migraines.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The physician should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected GERD.  The examiner should report all signs and symptoms necessary for rating the Veteran's GERD under the applicable rating criteria, 38 C.F.R. § 4.114, Diagnostic Code 7346.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be scheduled for an examination to determine the nature and etiology of any seizure disorder present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any seizure disorder had its onset during active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any seizure disorder is the result of a disease, injury, or event incurred in active service.  The examiner should address the Veteran's complaints of syncope during active service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The Veteran should be scheduled for an examination to determine the nature and etiology of any vertigo present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that vertigo had its onset during active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that vertigo is the result of a disease, injury, or event incurred in active service.  The examiner should address the Veteran's complaints of syncope during active service.

To the extent possible, the examiner should opine as to whether it is at least as likely as not that any vertigo was either (a) proximately caused by or (b) proximately aggravated by his service-connected headaches.

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that vertigo was aggravated by the headaches, the examiner should identify the level of disability caused by the headaches, to the extent possible.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  Schedule a VA examination with respect to the claim of entitlement to a TDIU.  A copy of the claims folder must be made available to the examiner in conjunction with the examination.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

9.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


